Citation Nr: 0022524	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-13 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for lung disease.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's brother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1959 to May 1960.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in March 1997 to which a notice of 
disagreement (NOD) was that same month and a statement of the 
case (SOC) was issued in April 1997.  The appeal was 
perfected in May 1997 by the timely filing of VA Form 9, 
Substantive Appeal.  Both the NOD and the VA From 9 were 
signed by the veteran.  

Subsequently, in July 1997, correspondence was received from 
the veteran's service representative stating that the veteran 
had "conceded to withdraw his pending appeal" and also 
requesting "consideration of the improved pension benefit 
entitlement."  In July 1997 the RO informed the veteran that 
because he had only peacetime service he was not eligible for 
pension benefits.  

Subsequent evidence was received which was considered an 
application to reopen the claims for service connection for 
heart disease and lung disease.  A June 1998 rating action 
held that new and material evidence had not been submitted to 
reopen those claims.  A VA From 21-4138, Statement in Support 
of Claim, from the veteran was received in July 1998 stating 
that he wished "to continue my appeal."  This document 
bears a written notation that it was "not timely with 
the3/11/97 decision - had until 3/11/98 - 1 yr. appeal period 
- accepted as NOD with 6-15-98 rating."  

A supplemental SOC (SSOC) was issued in July 1999 addressing 
whether new and material evidence had been submitted to 
reopen the claims for service connection for heart disease 
and for lung disease.  

Also received in July 1998 was a claim for "an increase in 
disability benefits.  He currently receives 20%."  However, 
the veteran's only service-connected disorders are bilateral 
tinea cruris and bilateral pes planus, each rated 10 percent 
disabling, for a combined disability rating, under 38 C.F.R. 
§ 4.25 (1999), of 20 percent.  Thus, it is not clear whether 
the veteran is seeking an increased rating for only one of 
his service-connected disorders or for both.  This requires 
clarification and is referred to the RO.  


FINDINGS OF FACT

The veteran has not submitted plausible claims of service 
connection for heart disease or lung disease.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for lung 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A February 1959 pre-induction examination was negative but in 
an adjunct medical history questionnaire the veteran reported 
having had diphtheria, dizziness or fainting spells, 
palpitation or pounding heart.  

During hospitalization in April 1959 for unrelated problems, 
it was noted that the veteran had not had any recent upper 
respiratory infections (URIs) and on examination his lungs 
were clear and his heart was normal, although he had 
tachycardia.  An electrocardiogram (EKG) was negative.  

On May 5, 1959 the veteran complained of chest pains.  He was 
hospitalized from the 8th to the 16th of that month and the 
discharge diagnosis was pneumonia, not elsewhere classified, 
of undetermined type and cause.  At admission he had a two-
day history of chills, fever, general malaise, slight 
headache, and a slight cough.  On examination his chest was 
clear to auscultation and percussion but he had a soft Grade 
I apical systolic murmur.  An admission chest X-ray revealed 
left lower lobe pneumonia but a chest X-ray the day prior to 
hospital discharge was negative.  

On May 21, 1959 the veteran complained of shortness of 
breath.  In December 1959 he complained of left-sided chest 
pain upon taking a deep breath.  On examination his lungs 
were clear and his heart had slightly irregular rhythms.  The 
impression was intercostal neuropathy.  On examination 
several days later his heart was normal and his chest was 
clear, although he had tenderness at the left 4th intercostal 
space.  A December 11, 1959 chest X-ray revealed some 
increased bronchio-vascular markings.  

The April 1960 service discharge examination reflects that a 
chest X-ray was negative and his heart and lungs were normal.  
In an adjunct medical history questionnaire the veteran 
reported having had shortness of breath, pain or pressure in 
his chest, and palpitation or pounding heart.  

In statements from several of the veteran's brothers, 
received in 1973, it was reported that since service the 
veteran had had, in part, chest pains

In May 1973 Dr. P. A. C. reported having treated the veteran 
over the past 13 years for various disabilities, including 
asthmatic attacks.  

In an attachment to VA Form 1-9 dated in May 1973 the veteran 
reported that during service a psychiatrist in Germany had 
told him that those afflicted with diphtheria were left with 
a scar on their lungs and, thus, such a person would not be 
drafted into military service.  

On VA examination in June 1973 the veteran complained of, in 
part, a rapid heart beat, followed by a very slow heart beat.  
A chest X-ray revealed his heart and lungs were within normal 
limits.  

In April 1975 Dr. P. A. C. reported that at various intervals 
the veteran had complained of sharp chest pains.  

The discharge summary of hospitalization in September and 
October 1995 at the Massachusetts General Hospital reflects 
that the veteran had developed the sudden onset of severe 
mid-chest pain which radiated to the interscapular space and 
was accompanied by dyspnea.  A computerized tomography scan 
at another medical facility yielded findings which indicated 
that a Type I aortic dissection and he was transferred to the 
Massachusetts General Hospital for that purpose.  That 
surgery was done and a cardiac ultrasound done on the day of 
surgery revealed a trace of mitral regurgitation.  The 
principal discharge diagnosis was an ascending aortic 
dissection.  Associated diagnoses were hypertension, atrial 
fibrillation, and aspiration pneumonia.  

A January 1996 statement from Dr. R. O. H. reflects that 
after the veteran was struck by a car, while riding a 
bicycle, in July 1995 he had had persistent back and chest 
pain.  He presented on September 29, 1995 with a sudden and 
severe increase in the mid-chest pain which radiated to the 
interscapular space and was accompanied by dyspnea.  He 
underwent several surgical procedures at the Massachusetts 
General Hospital and his postoperative course was 
specifically complicated by presumed aspiration pneumonia and 
he developed significant left pleural effusion.  His 
recurrent aspiration pneumonias were felt to be partly due to 
recurrent left laryngeal nerve neurapraxia incurred during 
the aortic arch surgery.  Also postoperatively, he has some 
paroxysmal atrial fibrillation with rapid ventricular 
response.  At the time of his surgery there had been evidence 
of atherosclerotic disease involving his aortic arch.  

The veteran was hospitalized at the Spalding Rehabilitation 
Hospital in October and November 1995 and the discharge 
diagnoses included status postoperative ascending aortic 
dissection, hypertension, paroxysmal atrial fibrillation, 
aspiration pneumonia, and high grade AV block secondary to 
medication.  

In a statement received in May 1997 from a service comrade it 
was reported that during service, in April 1959, the veteran 
had suddenly collapsed while complaining of chest pains and 
swelling of his ankles.  He was carried to the base medical 
facility.  

In statements received in May 1997 from two of the veteran's 
brothers it was stated that they, and the veteran, had been 
hospitalized prior to the veteran's service for "black" 
diphtheria and one brother felt that the veteran's residuals 
of his bout of "black" diphtheria were aggravated during 
service.  In another statement from a former neighbor, it was 
reported that she also had been hospitalized for diphtheria 
at the same time that the veteran was hospitalized.  

At the May 16, 2000 hearing before the undersigned member of 
the Board the veteran testified that he had had diphtheria in 
1940, prior to service, and had been hospitalized at the 
Boston City Hospital (page 1 of that transcript).  Since then 
he had had severe residuals thereof, including being unable 
to do physical work or participate in any physical activities 
(page 2).  Despite this, he was drafted and the only physical 
activity he had ever had was during service, during which 
time he had multiple bouts of pneumonia (page 3).  After 
service he had led a sedentary life but now had heart and 
lung problems which, it was felt, were due to aggravation of 
residuals of his preservice episode of diphtheria (page 3).  

At the time of the travel board hearing the veteran submitted 
into evidence, together with a signed waiver of initial 
consideration of that evidence by the RO, documents 
indicating that the veteran's hometown of Charlestown, 
Massachusetts had been affected by an epidemic of diphtheria 
prior to his military service.  

Law and Regulations

A well grounded claim is one which is plausible, i.e., 
meritorious on its own or capable of substantiation and need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  For a claim of 
direct service connection to be well grounded there must be 
(1) a medical diagnosis of current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disability 
and the current disability.  Where the determinative issue is 
one of medical causation, competent medical evidence that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting the definition of a 
well grounded claim in and affirming Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) and Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In determining well groundedness evidence must be accepted as 
true except when the evidentiary assertion [other than in a 
government record] is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet App 19, 21  (1993).  VA "must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran" in determining well 
groundedness.  Hensley v. West, No. 99-7029, slip op. at 16 
(Fed. Cir. May 12, 2000).  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as cardiovascular disease,  which either manifests and 
is identified as such in service or under 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 
develops to a degree of 10 percent or more within one year 
from discharge from a period of service of 90 days or more, 
(even if there is no inservice evidence thereof) and the same 
condition currently exists.  Service connection is also 
warranted if a disease manifests itself during service (or in 
a presumptive period) but is not identified until later and 
there is a showing of post service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)). 

Analysis

Initially, the Board note that the appeal from the March 1997 
rating action was purportedly withdrawn in July 1997.  

38 C.F.R. § 20.204(b) provides that a "Substantive Appeal 
may be withdrawn in writing at any time before" the Board's 
decision.  However, this is subject to the limitation 
contained in 38 C.F.R. § 20.204(c) (1999) that "[w]ithdrawal 
may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
[an NOD] or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant."  

Here, after the filing of the Substantive Appeal, signed by 
the appellant, the service representative attempted to 
withdraw the appeal but there is no evidence that the 
appellant had given "express written consent."  

Thus, when the RO subsequently issued the SSOC in July 1999, 
purportedly to address the claims on the basis of a 
requirement of the submission of new and material evidence it 
improperly erected a jurisdictional hurdle (submission of new 
and material evidence, which is jurisdictional when there is 
a prior final denial).  Accordingly, the Board concludes that 
the appeal from the March 1997 rating action was not properly 
withdrawn and continued unabated.  Thus, these claims will be 
addressed on a de novo basis.  

Under 38 U.S.C. §§ 1111, 1137 and 38 C.F.R. § 3.304(b), a 
veteran is entitled to service connection for a disease that 
was present in service unless the disease was noted in an 
examination report at the time of entrance into service, or 
if not noted on the entrance examination there is clear and 
unmistakable evidence showing that the veteran contracted the 
disease prior to service and that the disease was not 
aggravated by service.  

In rebutting the presumption of soundness, neither the 
statute, 38 U.S.C.A. § 1111, nor the regulation, 38 C.F.R. 
§ 3.304(b), limit the evidence considered to only 
contemporaneous service medical records.  Rather, the 
regulation indicates that all evidence of record is to be 
considered.  Indeed, 38 C.F.R. § 3.304(b)(1) specifically 
provides that consideration is to be given to "records made 
prior to, during or subsequent to service, together with 
other lay and medical evidence concerning [] inception, 
development and manifestations of the particular condition."  
Harris v. West, No. 99-7057, slip. op. (Fed. Cir. Feb. 17, 
2000).  However, "a bare conclusion, even one written by a 
medical profession, without a factual predicate in the record 
does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 354, 347 (1998).  

"While contemporaneous clinical evidence or recorded history 
may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness [] there is 
no absolute rule in the statute, the regulation, or the case 
law requiring such evidence before the presumption [of 
soundness] can be rebutted.  [Where] a later medical opinion 
is based on statements made by the veteran about the 
preservice history of his condition, contemporaneous clinical 
evidence and recorded history may not be necessary."  
Harris, No. 99-7057, slip. op. (Fed. Cir. Feb. 17, 2000).  

However, equivocal medical statements or opinions that a 
disability preexisted service do not reach the higher 
requisite standard of clear and unmistakable evidence.  See 
Adams v. West, No. 99-575 (U.S. Vet. App. May 1, 2000) (in 
opining on whether the appellant's conditions preexisted 
service, a physician used the terminology "may have 
preexisted" and "support the likelihood that this condition 
existed prior to" service, which the Court was not prepared 
to hold reached the higher requisite standard of clear and 
unmistakable evidence.) 

In cases in which there is an increase in a preexisting 
disability, it was noted in Adams, No. 99-575 (U.S. Vet. App. 
May 1, 2000) that the Court had not directly ruled on whether 
pursuant to 38 U.S.C.A. § 1111, the burden is on the 
Government, at least where a defect, infirmity or disorder 
was not noted at entrance into service, to show by clear and 
unmistakable evidence that there has not been any aggravation 
of the appellant's conditions during service.  Although the 
Court had not directly ruled on this argument, it was noted 
in Adams, that the detailed analysis as to the process for 
determining aggravation set forth in Maxson v. West, 12 Vet. 
App. 453, 459-60 (1999) clearly suggests the contrary (burden 
on the appellant to show well-grounded claim based on 
aggravation in service of preexisting disease or injury, 
including evidence of permanent increase of disability).

In this case, it is undisputed that the veteran had 
diphtheria prior to active military service.  However, no 
chronic residuals of that disease were detected on the 
examination for service entrance.  The veteran's testimony 
suggesting that he did have such residuals, based on what a 
psychiatrist in Germany purportedly told him (which is not 
corroborated by the service medical records) is insufficient 
to rebut the presumption of soundness.  Indeed, there is no 
specific medical evidence or medical opinion which even 
suggests, much less conclusively demonstrates as is required, 
that the veteran had any form of heart or lung disease at 
service entrance as a residual of preservice diphtheria.  

Accordingly, the presumption of soundness is not rebutted.  
In light of this, there can be no question of any purported 
'aggravation' of heart or lung disease during military 
service and the sole question is one of incurrence, either 
directly or presumptively.  

Under the Caluza requirements, when a claim is based on 
either alleged aggravation or incurrence, there must be 
evidence of the claimed disabilities during military service.  

With respect to heart disease, the veteran had an apical 
systolic murmur and tachycardia during service.  However, not 
every manifestation of abnormality of heart action or heart 
sound in service will permit service connection of heart 
disease first shown as a clear-cut clinical entity at some 
later date.  38 C.F.R. § 3.303(b) (1999).  He also had chest 
pain due to intercostal neuropathy.  However, no actual 
cardiac pathology is shown during service.  Rather, the first 
clinical evidence of cardiac pathology is in 1995, following 
trauma and the veteran's aortic surgery.  

In addition to there being no competent medical evidence of 
cardiac pathology during service, there is no competent 
medical evidence linking any current cardiac pathology to the 
heart murmur or tachycardia during service, or any symptom of 
chest pain during service.  Accordingly, two of the required 
elements for a well grounded claim for service connection for 
heart disease are not demonstrated.  

As to the claim for service connection for lung disease, 
there is no competent medical evidence that the veteran's 
acute inservice episode of pneumonia gave rise to any chronic 
respiratory disability.  The veteran's testimony concerning 
his having had shortness of breath prior to, during, and 
after military service is not competent medical evidence that 
this symptoms is attributable to a chronic respiratory 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, as to this claim there is no competent medical evidence 
of a nexus between the inservice episode of pneumonia and the 
post service respiratory disability which is otherwise shown 
to be due to aspiration pneumonia which occurred during his 
1995 cardiovascular surgery.  

This is true even when considered together with the May 1973 
statement of the veteran's family physician that the veteran 
had been treated in the past 13 years, a time beginning just 
after service discharge, for disabilities including asthma, 
since there is no competent medical evidence of asthma prior 
to or during service nor is there a current diagnosis of 
asthma.  Thus, this private physician's statement does not 
serve to establish continuity of asthma disability or a 
medical nexus between any current respiratory disability and 
the acute pneumonia or other respiratory complaints during 
service.  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2000) to advise a claimant of 
evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the claimant has been advised of the 
evidence necessary to well ground a claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the Board finds that VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete the 
application for VA benefits.  Nothing in the record suggests 
the existence of evidence that is available which might meet 
the threshold requirement of well groundedness.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under section 5103(a) 
to assist claimant in filing the claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim). 

Accordingly, the Board must deny the appellant's claims of 
service connection for heart disease and lung disease as not 
well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements of a well-grounded claim.  The 
result is the same.


ORDER

The claim for service connection for heart disease is denied.  

The claim for service connection for lung disease is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

